21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
David L. EPPS, Appellant,v.STATE of Iowa, Appellee.
No. 93-3549.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
David L. Epps appeals the district court's denial of his application for writ of habeas corpus.  Epps contends the prosecutor and the police improperly induced a key defense witness to change his testimony.  After a careful review of the record, we conclude the district court correctly rejected Epps's contention and any opinion by this court would have no precedential value.  We thus affirm the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.